Exhibit 10.1
RF MICRO DEVICES, INC.
CASH BONUS PLAN
(As Amended and Restated Effective June 20, 2011)

 



--------------------------------------------------------------------------------



 



RF MICRO DEVICES, INC.
CASH BONUS PLAN
(As Amended and Restated Effective June 20, 2011)

1.   Purpose

     The purpose of the RF Micro Devices, Inc. Cash Bonus Plan, as amended and
restated effective June 20, 2011 and as it may be further amended (the “Plan”),
is to provide selected salaried employees of RF Micro Devices, Inc. or an
affiliate thereof (collectively, the “Company” unless the context otherwise
requires) with the opportunity to earn awards (“awards”) in the form of cash
bonuses based upon attainment of preestablished, objective performance goals,
thereby promoting a closer identification of the participating employees’
interests with the interests of the Company and its shareholders, and further
stimulating such employees’ efforts to enhance the efficiency, profitability,
growth and value of the Company.

2.   Plan Administration

     The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company or a
subcommittee of the Committee. To the extent required by Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Committee shall be
comprised of at least two members and each member of the Committee (or
subcommittee of the Committee) shall be an “outside director” as defined in Code
Section 162(m) and related regulations. In addition, the members of the
Compensation Committee shall be deemed independent if and to the extent required
under Section 10C of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and applicable rules of the The NASDAQ Stock Market LLC or
other applicable stock exchange or national securities association. In addition
to action by meeting in accordance with applicable laws, any action of the
Committee with respect to the Plan may be taken by a written instrument signed
by all of the members of the Committee, and any such action so taken by written
consent shall be as fully effective as if it had been taken by a majority of the
members at a meeting duly held and called. Subject to the terms of the Plan, the
Committee shall have full authority in its discretion to take any action with
respect to the Plan, including, but not limited to, the authority to
(i) determine all matters relating to awards, including selection of individuals
to be granted awards and all terms, conditions, restrictions and limitations of
an award; and (ii) construe and interpret the Plan and any instruments
evidencing awards granted under the Plan, to establish and interpret rules and
regulations for administering the Plan and to make all other determinations
deemed necessary or advisable for administering the Plan. The Committee’s
authority to grant awards and authorize payments under the Plan shall not in any
way restrict the authority of the Committee to grant compensation to employees
under any other compensation plan or program of the Company. The Committee also
shall have the authority and discretion to establish terms and conditions of
awards (including but not limited to the establishment of subplans) as the
Committee determines to be necessary or appropriate to conform to the applicable
requirements or practices of jurisdictions outside of the United States. Any
decision made, or action taken, by the Committee in connection with the
administration of the Plan shall be final, binding and conclusive.
Notwithstanding the foregoing, the Committee may delegate the administration of
the Plan to one or more of its designees (subject to any conditions imposed by
the Committee), but only with respect to matters which would not affect the
deductibility under Code Section 162(m) of compensation paid under the Plan to
“covered employees” (as such term is defined in Code Section 162(m) and related
regulations) or as may otherwise be permitted under applicable laws, rules or
regulations. In the case

 



--------------------------------------------------------------------------------



 



of any such delegation, references to the “Committee” herein shall include such
designee or designees, unless the context otherwise requires. No member of the
Board or the Committee shall be liable for any action, determination or decision
made in good faith with respect to the Plan or any award paid under it. The
members of the Board and the Committee shall be entitled to indemnification and
reimbursement in the manner and to the fullest extent provided in the Company’s
articles of incorporation or by law.

3.   Eligibility

     The participants in the Plan (individually, a “participant,” and
collectively, the “participants”) shall be those salaried employees of the
Company and its affiliates who are designated from time to time as participants
by the Committee. Eligible participants shall be selected to participate on an
annual or other periodic basis as determined by the Committee. With respect to
those participants who are “covered employees,” such designation shall be made
during the first 90 days of each performance period and before 25% of the
relevant performance period has passed (or otherwise made at such time and on
such terms as will ensure that the award will, to the extent practicable,
qualify as “performance-based compensation” for purposes of Code Section
162(m)). Participation in the Plan for any one performance period does not
guarantee that an employee will be selected to participate in any other
performance period. For the purposes of the Plan, “performance period” shall
mean a period established by the Committee during which performance shall be
measured to determine if any payment will be made under the Plan. A performance
period may be coincident with one or more fiscal years or fiscal quarters of the
Company, or any portion thereof, and performance periods may be overlapping. An
“affiliate” of the Company shall mean any company (or other entity) controlled
by, controlling or under common control with the Company.

4.   Nature of Awards

          Awards granted under the Plan shall be in the form of cash bonuses.

5.   Awards

     (a) Grant of Awards: At the time performance objectives are established for
a performance period as provided in Section 5(b) herein, the Committee also
shall assign to each participant a target cash bonus award applicable for the
particular performance period (each, a “target bonus”). A participant’s award,
if any, shall be earned based on the attainment of written performance
objectives approved by the Committee for a specified performance period, as
provided in Section 5(b) herein. In the case of awards granted to covered
employees that are intended to comply with Code Section 162(m), such performance
objectives shall be established by the Committee (i) while the outcome for the
performance period is substantially uncertain, and (ii) (A) no more than 90 days
after the commencement of the performance period to which the performance
objective relates and (B) before 25% of the relevant performance period has
elapsed (or otherwise at such time and upon such terms as to ensure that the
award will, to the extent practicable, qualify as “performance-based
compensation” for purposes of Code Section 162(m)). During any fiscal year of
the Company, no participant may be granted more than the maximum award
limitation stated in Section 5(d) herein. The Committee may adjust awards as
appropriate for partial achievement of goals, exemplary effort on the part of a
participant and/or other external, extraordinary or mitigating circumstances and
may also interpret and make necessary and appropriate adjustments to performance
goals and the manner in which such performance goals are evaluated; provided,

2



--------------------------------------------------------------------------------



 



however, that, except as may be otherwise provided in Section 6 and/or
Section 7, no such adjustment shall be made with respect to an award granted
under the Plan to a participant who is a “covered employee” if such adjustment
would cause the award to fail to qualify as “performance-based compensation” for
purposes of Code Section 162(m).
     (b) Performance Objectives: For each performance period, the Committee
shall establish one or more specific performance measures and specific goals for
each participant and/or for each group of participants. The performance
objectives established by the Committee shall be based on one or more
performance measures that apply to the individual participant (“individual
performance”), business unit/function performance (“business unit/function
performance”), the Company as a whole (“corporate performance”), or any
combination of individual performance, business unit/function performance or
corporate performance. Without limiting the foregoing, performance goals for
business unit/function performance may be set for an identifiable business
group, segment, unit, affiliate, facility, product line, product or function
(such as sales, manufacturing or research and development). If a participant’s
performance goals are based on a combination of individual performance, business
unit/function performance and/or corporate performance, the Committee may weight
the importance of each type of performance that applies to such participant by
assigning a percentage to it. In the case of covered employees, the performance
objectives shall be objective and shall be based upon one or more of the
following criteria, as determined by the Committee: (i) revenues or sales;
(ii) gross margins; (iii) earnings per share; (iv) net bookings; (v) product
production or shipments; (vi) consolidated earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization);
(vii) net income; (viii) operating income; (ix) book value per share; (x) return
on shareholders’ equity; (xi) return on investment; (xii) return on capital;
(xiii) improvements in capital structure; (xiv) expense management; (xv)
operating margins; (xvi) maintenance or improvement of gross margins or
operating margins; (xvii) stock price or total shareholder return;
(xviii) market share; (xix) profitability; (xx) costs; (xxi) cash flow or free
cash flow; (xxii) working capital; (xxiii) return on assets; (xxiv) economic
wealth created, and/or (xxv) strategic business criteria, based on meeting
specified goals or objectives related to market penetration, geographic business
expansion, cost targets, customer satisfaction, employee satisfaction,
management of employment practices and employee benefits, management of
litigation, management of information technology, goals relating to acquisitions
or divestitures of products, product lines, subsidiaries, affiliates or joint
ventures, quality matrices, customer service matrices and/or execution of
pre-approved corporate strategy. In addition, with respect to participants who
are not covered employees, the Committee may approve performance objectives
based on other criteria, which may or may not be objective. The foregoing
criteria may relate to the Company, one or more of its affiliates or one or more
of its divisions, units, partnerships, joint venturers or minority investments,
facilities, product lines or products or any combination of the foregoing. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and on such terms as the Committee may
determine, in its discretion, including but not limited to on an absolute basis,
in relation to performance in a prior performance period, and/or relative to one
or more peer group companies or indices, or any combination thereof. In
addition, the performance objectives may be calculated without regard to
extraordinary items, except as may be limited under Code Section 162(m) in the
case of a covered employee.
     (c) Earning of Awards: As soon as practicable after the end of the
performance period, the Committee shall determine whether the performance goals
for the performance period were achieved and, if so, at what level of
achievement under specific formulae established for the

3



--------------------------------------------------------------------------------



 



performance period. If the performance goals were met for the performance
period, the Committee shall determine the amount, if any, of the award earned by
each participant and such award shall be paid in accordance with Section 5(e)
herein (subject, however, to the limitation on awards stated in Section 5(d)
herein).
     (d) Maximum Award Payable to Any One Participant: Other provisions of the
Plan notwithstanding, the maximum amount of cash bonus awards that may be
granted under the Plan to any one participant in any one fiscal year shall not
exceed $5,000,000.
     (e) Payment of Awards: An award earned by a participant with respect to a
performance period shall be paid to him as soon as practicable following the
determination of the amount, if any, of the award and, with respect to
participants who are covered employees, the Committee’s written certification
(or other approval made in accordance with Code Section 162(m)) that the
participant achieved his performance goals. Without limiting the foregoing,
awards payable under the Plan shall be paid no later than the later of (i) the
15th day of the third month following the end of the participant’s first taxable
year in which the right to payment is no longer subject to a substantial risk of
forfeiture, or (ii) the 15th day of the third month following the end of the
Company’s first taxable year in which the right to payment is no longer subject
to a substantial risk of forfeiture, or shall otherwise be structured in a
manner to be exempt from, or in compliance with, Code Section 409A.
Notwithstanding the foregoing, when the Company reasonably anticipates that any
deduction for its payment would be limited or eliminated by Code Section 162(m),
such payment may be delayed until the earlier of the following: (i) the date
which is as soon as reasonably practicable following the first date on which the
Company reasonably anticipates that the deduction will not be limited or
eliminated by Code Section 162(m), or (ii) the date which is as soon as
reasonably practicable following the end of the calendar year in which the
participant separates from service, or such payment shall be otherwise
structured so as to comply with Code Section 409A, related regulations and other
guidance. The Committee shall not have any discretion to increase the amount of
an award earned and payable pursuant to the terms of the Plan to any participant
who is a covered employee (except to the extent otherwise provided pursuant to
Section 7 herein in the event of a change of control). The Committee shall have
the unilateral discretion to reduce or eliminate the amount of an award granted
to any participant, including an award otherwise earned and payable pursuant to
the terms of the Plan.

6.   Termination of Employment and Other Events; Covenants

     The Committee shall specify the circumstances in which awards shall be paid
or forfeited in the event of termination of employment by the participant or
other event prior to the end of a performance period or prior to payment of such
awards. Unless otherwise determined by the Committee, if a participant dies,
retires, is assigned to a different position, is granted a leave of absence, or
if the participant’s employment is otherwise terminated (except for cause by the
Company) during a performance period, a pro rata share of the participant’s
award based on the period of actual participation may, at the Committee’s
discretion, be paid to the participant after the end of the performance period
if and to the extent that it would have become earned and payable had the
participant’s employment status not changed. The Committee may require a
participant, as a condition to the grant or payment of an award, to enter or
have entered into agreements or covenants with the Company obligating the
participant to not compete, to not interfere with the relationships of the
Company with customers, suppliers or employees in any way, to refrain from
disclosing or misusing confidential or proprietary information of the Company,
and to take or refrain from taking

4



--------------------------------------------------------------------------------



 



such other actions adverse to the Company as the Committee may specify. The form
of such agreements or covenants shall be specified by the Committee, which may
vary such form from time to time and require renewal of the agreements or
covenants, as then specified by the Committee, in connection with the allocation
or payout of any award. For the purposes herein, termination for “cause” shall
mean termination for cause under the terms of any employment, consulting, change
in control or similar agreement if any, between the Company and the participant,
or, if the participant has not entered into any such agreement (or if any such
agreement does not define “cause”), “cause” shall have the meaning ascribed to
such term under the Company’s 2003 Stock Incentive Plan (as it may be amended)
or any successor to such stock incentive plan.

7.   Change of Control

     (a) Notwithstanding any other provision in the Plan to the contrary, and
except as may be otherwise provided in Section 7(b) herein, in the event of a
change of control (as defined in Section 7(c)), all awards granted pursuant to
the Plan shall be deemed to be earned based on the assumption that any
applicable performance goals were met in full (100%); provided, however, that
the amount of any such bonus shall be reduced on a pro rata basis, so that the
participant shall only receive a pro rata portion of the bonus for each
completed month of the applicable performance period which had elapsed when the
change of control occurred. By way of example (and not limitation), if (i) a
participant would have been entitled to a $100,000 bonus based on attainment of
100% of applicable performance goals during a 12-month performance period, and
(ii) a change of control occurs during the seventh month of the performance
period, the participant shall be entitled to a $50,000 bonus (one-half of the
$100,000 bonus that would otherwise have been payable if the full performance
period had elapsed), treating any applicable performance goals as being fully
met. In the event of a change of control, any bonuses payable under Section 7
(whether payable pursuant to Section 7(a) or Section 7(b) herein) shall be
immediately due and payable, without regard to whether such bonuses are
deductible under Code Section 162(m) and without regard to whether the
participant continues in service in the same position following the change of
control, has a change in position or responsibility, or is terminated from
employment with the Company (or successor or surviving corporation). In
addition, without in any way limiting the preceding, in the event that a
participant has entered into an employment agreement, change in control
agreement or similar agreement with the Company, the participant shall be
entitled to the greater of the benefits payable upon a change of control of the
Company pursuant to Section 7(a) or Section 7(b) herein or the respective
employment agreement, change in control agreement or similar agreement, and such
employment agreement, change in control agreement or similar agreement shall not
be construed to reduce in any way the benefits otherwise payable to a
participant upon the occurrence of a change of control as defined in the Plan.
     (b) Notwithstanding the provisions of Section 7(a), in the event that a
“change of control” (as defined in Section 7(c) herein) occurs, the Committee
may, in its sole and absolute discretion, determine that any or all awards
granted pursuant to the Plan shall not be payable on a pro rata basis as
provided in Section 7(a) herein but shall instead be deemed to be earned up to
100% and treated as if up to 100% of all applicable performance goals for up to
100% of the applicable performance period were met (in which case such awards
shall become immediately due and payable for the full performance period,
notwithstanding the date of the change of control event during the performance
period or the deductibility of awards under Code Section 162(m)), if the Company
or the surviving or acquiring corporation, as the case may be, shall not have
taken such action, including but not limited to the assumption of awards granted
under the Plan or the grant of

5



--------------------------------------------------------------------------------



 



substitute awards (in either case, with substantially similar terms or
equivalent economic benefits as awards granted under the Plan), as in the
opinion of the Committee is equitable or appropriate to protect the rights and
interests of participants under the Plan. Any payments made pursuant to this
Section 7(b) may not be less than the amount of pro rata bonus payments that
would otherwise be payable under Section 7(a) herein. For the purposes herein,
assuming that the Committee is acting as the Plan administrator authorized to
make the determinations provided for in this Section 7(b), the Committee shall
be appointed by the Board of Directors, two-thirds of the members of which shall
have been directors of the Company prior to the merger, share exchange,
reorganization or other business combinations affecting the Company or a related
entity.
     (c) For the purposes herein, for each participant, a “change of control”
shall have the definition given the term “change in control” in the
participant’s change in control agreement with the Company, or, if the
participant has not entered into a change in control agreement with the Company,
then a “change of control” shall be deemed to have occurred on the earliest of
the following dates:
     (i) The date any entity or person shall have become the beneficial owner
of, or shall have obtained voting control over, fifty-one percent (51%) or more
of the outstanding Common Stock of the Company;
     (ii) The date the shareholders of the Company approve a definitive
agreement (A) to merge or consolidate the Company with or into another
corporation in which the Company is not the continuing or surviving corporation
or pursuant to which any shares of Common Stock of the Company would be
converted into cash, securities or other property of another corporation, other
than a merger or consolidation of the Company in which holders of Common Stock
immediately prior to the merger or consolidation have the same proportionate
ownership of Common Stock of the surviving corporation immediately after the
merger as immediately before, or (B) to sell or otherwise dispose of all or
substantially all the assets of the Company; or
     (iii) The date there shall have been a change in a majority of the Board
within a 12-month period unless the nomination for election by the Company’s
shareholders of each new director was approved by the vote of two-thirds of the
directors then still in office who were in office at the beginning of the
12-month period.
(For purposes herein, the term “person” shall mean any individual, corporation,
partnership, group, association or other person, as such term is defined in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than the
Company, a subsidiary of the Company or any employee benefit plan(s) sponsored
or maintained by the Company or any subsidiary thereof, and the term “beneficial
owner” shall have the meaning given the term in Rule 13d-3 under the Exchange
Act.)

8.   No Right to Employment

     Nothing contained in this Plan or any action taken pursuant to the Plan
shall be construed as conferring upon any participant the right or imposing upon
him the obligation to continue in the employment of or service to the Company,
nor shall it be construed as imposing upon the Company the obligation to
continue the employment or service of a participant. Except as may be otherwise
provided in the Plan or determined by the Committee, all rights of a participant
with respect to an award and distribution of any cash payment subject to an
award shall terminate and be forfeited upon a participant’s termination of
employment or service with the Company.

6



--------------------------------------------------------------------------------



 



9.   Amendment and Termination

     The Board of Directors of the Company may amend, discontinue or terminate
the Plan in whole or in part at any time, provided that (a) approval of an
amendment to the Plan by the shareholders of the Company shall be required to
the extent, if any, that shareholder approval of such amendment is required by
applicable laws, rules or regulations; and (b) except as otherwise provided in
Section 5(e), no such amendment, discontinuance or termination of the Plan shall
adversely affect any award earned and payable under the Plan as of the date of
such amendment or termination without the participant’s consent. However,
notwithstanding the foregoing, the Committee shall have unilateral authority to
amend the Plan and any award (without participant consent) to the extent
necessary to comply with applicable laws, rules or regulations or changes to
applicable laws, rules or regulations (including but in no way limited to Code
Section 162(m) and Code Section 409A, related regulations and other guidance),
and to reduce or eliminate the amount of an award, as provided in Section 5(e).

10.   Effective Date

     The Plan became effective on June 1, 2006, following approval by the Board
and the shareholders of the Company as required by Code Section 162(m) and
related regulations. The Plan was amended and restated effective June 20, 2011,
subject to shareholder approval as required by Code Section 162(m) and related
regulations. To the extent required under Code Section 162(m), awards under the
Plan granted prior to any required shareholder approval shall be conditioned
upon and shall be payable only upon approval of such performance criteria by the
shareholders of the Company in accordance with the requirements of Code
Section 162(m).

11.   Miscellaneous

     (a) Taxes; Offset: Any tax required to be withheld by any government
authority shall be deducted from each award. The Company has no responsibility
to take or refrain from taking any actions in order to achieve a certain tax
result for the participant or any other person. Participants are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with awards (including any taxes arising under Code
Section 409A), and the Company shall not have any obligation to indemnify or
otherwise hold any participant harmless from any or all of such taxes. The
Committee, in its sole discretion (but subject to applicable law), may apply any
amounts payable to any participant hereunder as a setoff to satisfy any
liabilities owed to the Company by the participant.
     (b) Nonassignability: Unless the Committee determines otherwise, awards and
any other rights under the Plan shall not be subject to anticipation,
alienation, pledge, transfer or assignment by any person entitled thereto,
except by designation of a beneficiary or by will or the laws of intestate
succession.
     (c) No Trust; Unfunded Plan: The obligation of the Company to make payments
hereunder shall constitute a liability of the Company to the participants. Such
payments shall be made from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the participants nor their beneficiaries shall have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this Plan shall create or be construed as creating a trust of any
kind or any other fiduciary relationship

7



--------------------------------------------------------------------------------



 



between the Company and the participants or any other person or constitute a
guarantee that the assets of the Company shall be sufficient to pay any benefits
to any person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.
     (d) Impact of Plan Award on other Plans: Awards granted pursuant to the
Plan shall not be treated as compensation for purposes of any other compensation
or benefit plan, program or arrangement of the Company, unless either (i) such
other plan, program or arrangement provides that compensation in the form of
awards payable under the Plan are to be considered as compensation thereunder,
or (ii) the Committee so determines. The adoption of the Plan shall not affect
any other incentive or other compensation plans or programs in effect for the
Company, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for employees of the Company.
     (e) Facility of Payments: If a participant or any other person entitled to
receive an award under this Plan (the “recipient”) shall, at the time payment of
any such amount is due, be incapacitated so that such recipient cannot legally
receive or acknowledge receipt of the payment, then the Committee, in its sole
and absolute discretion, may direct that the payment be made to the legal
guardian, attorney-in-fact or person with whom such recipient is residing, and
such payment shall be in full satisfaction of the Company’s obligation under the
Plan with respect to such amount.
     (f) Beneficiary Designation: The Committee may permit a participant to
designate in writing a person or persons as beneficiary, which beneficiary shall
be entitled to receive settlement of awards, if any, to which the participant is
otherwise entitled in the event of death. In the absence of such designation by
a participant, and in the event of the participant’s death, the estate of the
participant shall be treated as beneficiary for purposes of the Plan, unless the
Committee determines otherwise. The Committee shall have sole discretion to
approve and interpret the form or forms of such beneficiary designation.
     (g) Governing Law: The Plan shall be construed and its provisions enforced
and administered in accordance with the laws of the State of North Carolina,
without regard to the principles of conflicts of laws, and in accordance with
applicable federal laws.
     (h) Compliance with Code Section 162(m): The Company intends that
compensation under the Plan payable to covered employees will, to the extent
practicable, constitute qualified “performance-based compensation” within the
meaning of Code Section 162(m) and related regulations, unless otherwise
determined by the Committee. Accordingly, the provisions of the Plan shall be
administered and interpreted in a manner consistent with Code Section 162(m) and
related regulations. If any provision of the Plan or any award that is granted
to a covered employee (in each case, other than payments to be made pursuant to
Section 6 and/or Section 7 herein) does not comply or is inconsistent with the
requirements of Code Section 162(m) or related regulations, such provision shall
be construed or deemed amended to the extent necessary to conform to such
requirements.
     (i) Adjustments: The Committee is authorized at any time during or after
the completion of a performance period, in its sole discretion, to adjust or
modify the terms of awards or performance objectives, or specify new awards,
(i) in the event of any large, special and non-recurring dividend or
distribution, recapitalization, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, forward or reverse split, stock
dividend, liquidation,

8



--------------------------------------------------------------------------------



 



dissolution or other similar corporate transaction, (ii) in recognition of any
other unusual or nonrecurring event affecting the Company or the financial
statements of the Company (including events described in (i) above as well as
acquisitions and dispositions of businesses and assets and extraordinary items
determined under U.S. Generally Accepted Accounting Principles (“GAAP”), or
(iii) in response to changes in applicable laws and regulations, accounting
principles, and tax rates (and interpretations thereof) or changes in business
conditions or the Committee’s assessment of the business strategy of the
Company. Unless the Committee determines otherwise, no such adjustment shall be
authorized or made if and to the extent that the existence of such authority or
the making of such adjustment would cause awards granted under the Plan to
covered employees whose compensation is intended to qualify as
“performance-based compensation” under Code Section 162(m) and related
regulations to fail to so qualify.
     (j) Compliance with Code Section 409A: Notwithstanding any other provision
in the Plan or an award to the contrary, if and to the extent that Code
Section 409A is deemed to apply to the Plan or any award granted under the Plan,
it is the general intention of the Company that the Plan and any such award
shall, to the extent practicable, be construed in accordance therewith.
Deferrals pursuant to an award otherwise exempt from Code Section 409A in a
manner that would cause Code Section 409A to apply shall not be permitted unless
such deferrals are in compliance with or exempt from Code Section 409A. Without
in any way limiting the effect of the foregoing, (i) in the event that Code
Section 409A requires that any special terms, provision or conditions be
included in the Plan or any award, then such terms, provisions and conditions
shall, to the extent practicable, be deemed to be made a part of the Plan and/or
award, as applicable, and (ii) terms used in the Plan or an award shall be
construed in accordance with Code Section 409A if and to the extent required.
Further, in the event that the Plan or any award shall be deemed not to comply
with Code Section 409A, then neither the Company, the Board, the Committee nor
its or their designees or agents shall be liable to any participant or other
persons for actions, decisions or determinations made in good faith.
     (k) Restrictions on Awards: Notwithstanding any other Plan provision to the
contrary, the Company shall not be obligated to make any distribution of
benefits under the Plan or take any other action, unless such distribution or
action is in compliance with applicable laws, rules and regulations (including
but not limited to applicable requirements of the Code).
     (l) Gender and Number: Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and
words in the plural shall include the singular.
     (m) Severability: If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
     (n) Binding Effect: The Plan shall be binding upon the Company, its
successors and assigns, and participants, their legal representatives,
executors, administrators and beneficiaries.

9



--------------------------------------------------------------------------------



 



     This RF Micro Devices, Inc. Cash Bonus Plan, as amended and restated
effective June 20, 2011, has been executed on behalf of the Company on the 3rd
day of August, 2011.

             
 
  RF MICRO DEVICES, INC.
   
 
  By:   /s/ Robert A. Bruggeworth    
 
     
 
Chief Executive Officer    

Attest:

     
/s/ William A. Priddy, Jr.
 
Secretary/Asst. Secretary
   

[Corporate Seal]

10